*177DISSENTING OPINION.
Watkins, J.
(a) I doubt plaintiff’s right of appeal to this court in any event, because the law is that “whenever any individual, through whose land a road laid out as aforesaid shall pass, may be dissatisfied with the decision of the freeholders laying out the same, either as to the course the same is to take or to the damages to him assessed, he may have an appeal to the District Court for the parish in which the road lies, provided he prosecute the same at the next session of the said court, after the laying out of the said road, or the assessment of the damages; and no appeal should be set aside for want of form in bringing the same before the courts. Injunctions to stay proceedings may be issued in said case when the case requires the same.” R. S., Sec. 3370.
In such case the appeal is sui generis and altogether informal, and an injunction operates as a restraining order in that case. It is not a new suit or proceeding, and no new, separate and distinct trial and judgment is contemplated by the statute.
The whole question is one of police administration and of a purely political character, and not judicial. Of such a class of proceedings this court has been given no jurisdiction.
(6) I am of opinion that damages are only contemplated in cases where roads are actually laid out in pursuance of an ordinance of a police jury, because the law is “ that for all roads to be hereafter opened and made * * * it shall be the duty of said freeholders * * * to assess such damages as any person may sustain.” Id., Sec. 3369.
In this ease a new road was not traced and laid out through the complainant’s premises and plantation, but a road already in existence was adopted and declared pro hoc vice a public road.
(e) I am of opinion that the one in question is in no proper sense an expropriation proceeding, because it does not contemplate the condemnation of the property, but simply and only the creation of a servitude of way. It is in the nature of an appropriation, though, in certain cases, entitling the proprietor over whose property it is laid, to damages — because the law is, that “ nothing in this section shall be so construed as to * * * prevent any owner of the soil on which a public road shall pass to resume the use and possession of such soil whenever the said road shall have been abandoned by the public, or shall have been transferred elsewhereId., Sec. 3369.
*178Entertaining these doubts in respect to the law controlling this case I feel constrained to dissent.